DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-11, none of the prior art teaches or suggests, alone or in combination, a semiconductor device, comprising: a second spacer at least partially filling the trench adjacent to the first spacer; and an air spacer comprising a first portion between the first spacer and the second spacer, and a second portion disposed on the second spacer and the first portion, wherein a width of the second portion of the air spacer is greater than a width of the first portion of the air spacer, and wherein the second portion of the air spacer is protruded into the first spacer at a stepped interface between the second portion of the air spacer and the first portion of the air spacer.
With respect to claims 12-16, none of the prior art teaches or suggests, alone or in combination, a semiconductor device, comprising: a second spacer at least partially filling the trench and disposed on the first spacer; and 4an air spacer comprising a first portion between the first spacer and the second spacer and a second portion disposed on the second spacer and the first portion, wherein the first spacer comprises a lower spacer between the conductive pattern and the first portion of the air spacer and an upper spacer between the conductive pattern and the second portion of the air spacer, and wherein a width of the upper spacer of the first spacer is less than a width of the lower spacer of the first spacer.
With respect to claims 17-20, none of the prior art teaches or suggests, alone or in combination, a semiconductor device, comprising: a first spacer extending along at least a portion of a side surface of the conductive pattern and the trench; and an air spacer displaced from the conductive pattern by the first spacer, the air spacer extending along at least a portion of the first spacer, wherein the air spacer has a T shape in a cross section, and wherein a portion of the air spacer is formed within the trench.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN HAN/Primary Examiner, Art Unit 2818